

115 HR 7119 IH: To amend title 38, United States Code, to extend the authority of the Secretary of Veterans Affairs to continue to pay educational assistance or subsistence allowances to eligible persons when educational institutions are temporarily closed, and for other purposes.
U.S. House of Representatives
2018-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7119IN THE HOUSE OF REPRESENTATIVESNovember 13, 2018Mr. Dunn introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the authority of the Secretary of Veterans Affairs
			 to continue to pay educational assistance or subsistence allowances to
			 eligible persons when educational institutions are temporarily closed, and
			 for other purposes.
	
		1.Extension of authority of the Secretary of Veterans Affairs to continue to pay educational
			 assistance or subsistence allowances to eligible persons when educational
 institutions are temporarily closedSection 3680(a)(2) of title 38, United States Code, is amended— (1)by striking the em dash at the end and inserting during the following periods:;
 (2)in subparagraph (A)— (A)by striking during periods and inserting Periods; and
 (B)by striking not exceed 4 weeks; or and inserting only continue until the earlier of—; and  (C)by adding at the end the following new clauses:
					
 (i)the date of the end of the term, quarter, or semester during which the temporary closure occurred; and
 (ii)the date that is eight weeks after the date of the temporary closure.; and (3)in subparagraph (B)—
 (A)by striking solely and inserting Solely; and (B)by striking during periods and inserting periods.
				